NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               GILBERT ARMENTA CARRASCO, Appellant.

                             No. 1 CA-CR 21-0162
                               FILED 1-27-2022


          Appeal from the Superior Court in Maricopa County
                       No. CR 2018-002261-001
          The Honorable Laura J. Giaquinto, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                           STATE v. CARRASCO
                            Decision of the Court


                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Samuel A. Thumma and Chief Judge Kent E. Cattani joined.


C A M P B E L L, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. The defendant, Gilbert Carrasco, was given the
opportunity to file a supplemental brief but did not do so. Our obligation is
to review the entire record for reversible error, viewing the evidence in the
light most favorable to sustaining the convictions and resolving all
reasonable inferences against Carrasco. State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999); State v. Guerra, 161 Ariz. 289, 293 (1989). Having done so,
we affirm.

                             BACKGROUND

¶2           On a Friday night in March 2018, a few minutes before 9 p.m.,
two cars approached the entry gate of a fenced parking lot at a Target
warehouse in Phoenix. The driver of the second car, a Target employee,
watched as the first car, a silver hatchback, rammed into the closed gate and
squeezed through, knocking the gate off the tracks. The employee called
911; another employee who was watching the hatchback on the lot’s
surveillance cameras called the Phoenix police. They reported the
hatchback was circling around inside the lot, driving “real fast” and “real
crazy.”

¶3             Officers Goldsmith and Johnson arrived at 9:08 p.m. After
trying unsuccessfully to open the broken entry gate, the officers gained
entry though the lot’s exit gate about five minutes later. As they entered the
fenced lot, they saw the silver hatchback inside, driving towards the exit.
The officers stopped the car, finding Carrasco at the wheel and, in the back
seat, his one-year-old daughter and a poodle. The driver side of his car was
dented from front to rear and missing door handles and a side view mirror.
Carrasco told Officer Goldsmith that he was “just trying to get [his] baby
home” and that another police officer had led him into the parking lot.




                                      2
                           STATE v. CARRASCO
                            Decision of the Court

¶4             Carrasco’s eyes were bloodshot and watery; his breath
smelled like alcohol; and his words were somewhat slurred. His behavior
oscillated from calm to agitated and belligerent. He was swaying and
unable to stand still, and he rambled about his life, his enemies, and his fear
of being ambushed. Carrasco admitted to drinking alcohol earlier that
morning and afternoon but denied being on drugs. The officers attempted
to perform a field sobriety test, but Carrasco was uncooperative and nearly
fell over at the start of the only task he attempted.

¶5            The officers arrested Carrasco and transported him to the
station. During the car ride, Carrasco said the “only reason he [rammed into
the gate] is because the Mexican Mafia was chasing him.” At 11:07 p.m.,
Officer Mancha drew Carrasco’s blood, pursuant to a warrant. Carrasco’s
blood alcohol content was .106, and his blood tested positive for
unmetabolized THC and methamphetamine.

¶6            The State charged Carrasco with three counts of aggravated
driving under the influence, each a class 6 felony. See A.R.S. § 28-
1381(A)(1)–(3) (defining offenses for driving under the influence of alcohol
or drugs while “impaired to the slightest degree,” with a blood “alcohol
concentration of 0.08 or more within two hours of driving,” and while
under the influence of certain drugs); see also A.R.S. § 28-1383(A)(3)(a)
(offense aggravated if committed while person under age 15 is in vehicle).
At a settlement conference in January 2019, Carrasco expressed intent to
accept a plea bargain but requested a continuance of several days to put his
affairs in order before going into custody. The court granted the
continuance, but Carrasco absconded.

¶7            In May 2019, Carrasco was tried in absentia.1 Officers
Goldsmith, Johnson, and Mancha testified on behalf of the State, as did the
forensic scientist who tested the blood alcohol levels in Carrasco’s blood.
The State also offered pictures of the car and the gate, recordings of the calls
to 911 and the police, and footage from Officer Goldsmith’s body camera
and the surveillance cameras. The jury found Carrasco guilty on all three
counts, and after a hearing, the trial court found he had three prior felony
convictions. Carrasco turned himself in later, in 2021, and the court then

1The trial court warned Carrasco that he could be tried in absentia should
he fail to appear. Carrasco acknowledged his duty to appear and to
maintain contact with his attorney in his signed release order. Carrasco had
contact with his counsel’s office the week after he first failed to appear, but
then remained out of contact in the three months leading up to the trial. At
sentencing, Carrasco admitted to absconding.


                                       3
                            STATE v. CARRASCO
                             Decision of the Court

sentenced him to concurrent, presumptive terms of imprisonment of 3.75
years for each of the three counts. Carrasco timely appealed.

                                DISCUSSION

¶8             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects that, at all critical
stages of the proceedings against him, except the trial, Carrasco was present
and represented by counsel. Regarding the trial, Carrasco waived his right
to be present by voluntarily absconding, and he was still represented by
counsel. See Ariz. R. Crim. P. 9.1; see also State v. Sanchez, 116 Ariz. 118, 120
(App. 1977) (affirming waiver finding where court warned defendant he
could be tried in absentia, conditions of release required maintaining
contact with his attorney, and he made no effort to ascertain trial date
following continuance requested by his attorney). The evidence presented
supports the convictions, and the sentences imposed fall within the range
permitted by law. See A.R.S. § 13-703(C), (J). As far as the record reveals,
these proceedings were conducted in compliance with Arizona’s Rules of
Criminal Procedure and Carrasco’s constitutional and statutory rights.

                               CONCLUSION

¶9            For the reasons above, we affirm Carrasco’s convictions and
sentences.

¶10           Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Carrasco of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Carrasco has
30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         4